DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,8,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooka et al (US Patent No. 10236315), in view of Funao (US Pub No. 20110298074), Chen et al (US Patent No. 11245823).

 	With respect to claim 1, Ooka et al discloses a substrate (where 14 is formed on,Fig.4) layer in which an array of photoelectric conversion elements (14,Fig.5) is formed; grid structures (12,15,11,Fig.5) disposed over the substrate layer to divide space above the substrate into different sensing regions (Fig.4), each grid structure including an air layer (51,Fig.4);
color filters (12,Fig.4) formed to fill bottom portions of spaces between the grid structures (Fig.5), the color filters having a higher refractive index than the air layer; and a lens layer (11,Fig.4) disposed over the grid structures and the color filters such that part of the lens layer fills top portions of the spaces between the grid structures (Fig.4), and Ooka et al discloses the lens layer is made from SiN (Para 56). However, Ooka et al does not explicitly disclose
the color filters having a higher refractive index than the air layer, the lens layer having a higher refractive index than the color filters. On the other hand, Funao discloses that color filter can have a refractive index of less than 2 but more than 1.5 (claim 24); therefore, the color filter would have a refractive index more than air but less than the lens. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the Ooka et al according to the teachings of Funao such that color filter layer is formed having refractive index less than Silicon nitride layer of the lens and more than the air, as a design choice. Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). However, arts cited above do not explicitly disclose color filters formed to fill bottom portions of spaces between adjacent grid structures and in contact with the adjacent grid structures. On the other hand, Chen et al discloses color filters (250,Fig.2H) formed to fill bottom portions of spaces between adjacent grid structures (205,208,245,Fig.2H) and in contact with the adjacent grid structures (Fig.2H), and a lens layer (260,Fig.2H) disposed over the grid structures such that lens layer fills top portions of the spaces between the grid structures (Fig.2H). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that lens and color filters are formed almost in the grid structure, in order to save space.


 	With respect to claim 2, Ooka et al discloses: a top surface of the grid structures is formed to protrude upward from a top surface of the color filter layers (Fig.4).

 	With respect to claim 3, Ooka et al discloses a lower portion of the lens layer is formed between the air layers (lower portions of each 3 micro lenses are formed between air layers,Fig.4).

	With respect to claim 8, Funao discloses wherein the refractive index of the color filter layers is higher than 1 and is equal to or less than 1.6 (Claim 24).


 	With respect to claim 14, Funao discloses wherein the color filters are formed to have different heights according to respective colors (5a and 5b, Fig.1).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3,8,14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 4-7, 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895